UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6371


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DION LEVAR ANDERSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:18-cr-00295-BO-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dion Levar Anderson, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dion Levar Anderson appeals the district court’s order denying his motions for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We review the denial of a

motion for compassionate release for abuse of discretion. United States v. Kibble, 992 F.3d

326, 329 (4th Cir. 2021). Here, the district court found that Anderson exhausted his

administrative remedies and recounted the extraordinary and compelling circumstances

warranting release. See 18 U.S.C. § 3582(c)(1)(A)(i). The court denied the motions,

however, after analyzing the 18 U.S.C. § 3553(a) factors and determining that relief was

not warranted under the circumstances in Anderson’s case.

       Upon review, we conclude the district court did not abuse its discretion in denying

Anderson’s motions for compassionate release based on its consideration of the § 3553(a)

factors. See United States v. High, 997 F.3d 181, 186-87 (4th Cir. 2021). Accordingly, we

affirm the district court’s order. United States v. Anderson, No. 5:18-cr-00295-BO-1

(E.D.N.C. Mar. 9, 2021). We deny Anderson’s motion for the appointment of counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2